Citation Nr: 0916148	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a disability 
manifested by joint pain, to include rheumatoid arthritis, 
seronegative inflammatory arthritis, and/or seronegative 
polyarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to July 
1999.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of Fargo, North 
Dakota Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service 
connection for a left elbow disability and bilateral ankle 
disability.  It also comes on appeal from a February 2004 
decision that denied service connection for  bilateral 
hearing loss disability, an April 2004 decision that denied 
service connection for bilateral hand and wrist arthritis, 
and a December 2005 decision that denied service connection 
for seronegative polyarthritis, including ankles, wrists, 
fingers, shoulders, elbows, and upper back. 

The record reflects that during his March 2009 Travel Board 
hearing, the Veteran indicated that the claims for service 
connection for bilateral wrist and hand arthritis and left 
elbow and bilateral ankle disabilities were part and parcel 
of the issue of entitlement of service connection for a 
disability manifested by joint pain to include seronegative 
polyarthritis and that he was not requesting separate 
adjudication of such issues. (Transcript (T.) at page (pg.) 
2, 12-13).  As such, the issues on appeal have been 
recharacterized as those found on the coversheet of the 
decision.

The issue of entitlement to service connection for a 
disability manifested by joint pain, to include rheumatoid 
arthritis, seronegative inflammatory arthritis, and/or 
seronegative polyarthritis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Bilateral hearing loss disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the Veteran's active 
service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA satisfied its duty to notify by means 
of May 2003, February 2004, October 2005, March 2006, and 
November 2007 letters from the agency of original 
jurisdiction (AOJ) to the appellant that informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence and 
provided him with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in the event of award of the benefit 
sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini  noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA and private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008)

Legal Analysis

The Veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  With respect to current 
disability, the record establishes that bilateral hearing 
loss "disability" for VA purposes has been demonstrated 
subsequent to service.  In this regard, on VA audiological 
evaluation in September 2003, the reported pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
35
LEFT
30
20
25
35
35

Speech audiometry (using the Maryland CNC Test) revealed 
speech recognition ability of 26 percent in the right ear and 
29 percent in the left ear.  The Board notes that for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or 
when the thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  

In terms of an in-service injury or disease, the Veteran's 
service treatment records do not refer to a complaint or 
finding of right or left ear hearing loss while in service.  
The record, including DD Forms 2216 (Hearing Conservation 
Data) and the Veteran's May 1999 separation examination, 
reflects that the Veteran underwent audiometric testing on 
numerous occasions.  However, none of the results from these 
evaluations (which reflected pure tone thresholds that ranged 
from 0 to 15 decibels) demonstrate hearing loss, as defined 
by Hensley v. Brown, 5 Vet. App. 155 (1993) or hearing loss 
"disability" for VA compensation purposes per 38 C.F.R. 
§ 3.385.  Further, none of the results from the audiometric 
evaluations reflects a change in hearing ability that has 
been noted to be clinically significant.  Indeed, the 
examiners from the Veteran's numerous Hearing Conservation 
Data sheets consistently indicated that there was "no 
significant threshold shift" in the Veteran's hearing.

The Veteran has alleged his hearing loss disability was 
incurred in service as a result of exposure to noise trauma 
while in service.  According to the Veteran during his 
September 2003 VA examination and during his March 2009 
Travel Board hearing (Transcript (T.) at page (pg.) 10-11), 
he was exposed to noise from small arms, big guns, 
generators, forklifts, trucks, and cranes while in the 
military and that he always wore hearing protection.  The 
Veteran's DD 214 does show that his military occupational 
specialty was that of a caliber gun system maintenance man 
and that he had received the expert pistol shot medal and the 
expert rifleman medal.  Therefore, the Board finds that it 
would have been consistent with the circumstances of the 
Veteran's service to have been exposed to noise trauma in 
service.  As such, the Board concedes that the Veteran was 
exposed to acoustic trauma in service.  

However, the Board observes that the record does not 
establish that the Veteran's current bilateral hearing loss 
disability is etiologically related to his acoustic trauma or 
any other incident of his service.  As noted above, bilateral 
hearing loss disability for VA purposes was initially 
demonstrated in 2003, approximately 4 years after the 
Veteran's 1999 discharge from service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)

Further, it is significant to point out that in September 
2003 and November 2003, a VA examiner, after a review of the 
Veteran's claims file and an examination, opined that it was 
less than likely that the Veteran's hearing loss resulted 
from the noise trauma that he was exposed to in service.  The 
examiner's rationale for her decision was that although the 
Veteran had been exposed to noise both during his time in 
service and post service, his hearing was normal bilaterally 
on discharge from service.  

The Board acknowledges that the September 2003 examination 
report shows that under the "Remarks" section, the examiner 
reported that "medical service history indicates hearing 
loss...began while in service."  However, there is no evidence 
from the examination report that the examiner was offering 
such statement as an opinion as to when the Veteran's hearing 
loss began as opposed to a recitation of the history that the 
Veteran provided to her.  Indeed, the Board notes that above 
the "Remarks" section, in the "History" section, the 
examiner specifically indicated that hearing loss was first 
noticed in 1996-1997, which the Board notes was while the 
Veteran was in service.  Further, the September 2003 
examination report shows that the examiner specifically noted 
that a claims file review showed that the Veteran's hearing 
was within normal limits on enlistment and discharge.  
Additionally, as noted above, the examiner's opinion that the 
Veteran's current hearing loss was not related to service was 
expressly based on the fact that the Veteran's hearing loss 
was normal on discharge from service.  The record also 
demonstrates that in a November 2003 VA examination addendum, 
the same examiner again opined that it was less than likely 
that the Veteran's bilateral hearing loss disability was 
related to in-service noise trauma because his hearing was 
normal on discharge from service. Therefore, in light of the 
contemporaneous findings of record which show that the 
September 2003 and November 2003 examiner repeatedly reported 
that the Veteran's hearing was normal on discharge and in the 
absence of any contemporaneous findings to the contrary, the 
Board finds that the preponderance of the evidence is against 
a finding that such examiner offered the statement, "medical 
service history indicates hearing loss...began while in 
service" as a clinical opinion as to the onset of the 
Veteran's bilateral hearing loss.  Therefore, in the absence 
of any clinical opinion to the contrary, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection on a direct incurrence basis for bilateral 
hearing loss disability.

In order to establish service connection on a presumptive 
basis, the Veteran's hearing loss disability must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, no objective evidence of record demonstrates that 
the Veteran's hearing loss disability manifested itself to a 
compensable degree within one year of his 1999 separation 
from service.  The record reflects that the first 
documentation of bilateral hearing loss "disability" for VA 
purposes was in 2003, several years after service.  Hence, 
the Board finds that evidence of record does not establish 
that the Veteran is entitled to service connection on a 
presumptive basis for his current bilateral hearing loss 
disability.

In conclusion, although the Veteran asserts that his current 
bilateral hearing loss is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experienced hearing loss in 
service and continues to experience hearing loss.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's current 
bilateral hearing loss disability is related to noise 
exposure in service, the Board finds that his statements as 
to the etiology of his hearing loss are not credible and that 
the negative evidence of record, including the September 2003 
and November 2003 VA opinions, is of greater probative value 
than the Veteran's statements in support of his claim.  
Consequently, although the Board concludes that the evidence 
is sufficient to establish that the Veteran sustained 
acoustic trauma in service, the competent evidence of record 
fails to establish that his current bilateral hearing loss 
disability is related to such incident of service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2008), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  

The Veteran asserts that service connection is warranted for 
a disability manifested by joint pain, to include rheumatoid 
arthritis, seronegative inflammatory arthritis, and/or 
seronegative polyarthritis.  With respect to a current 
disability, post-service treatment records demonstrate that 
the Veteran has complained of experiencing joint pain that 
has been variously diagnosed as rheumatoid arthritis, 
seronegative inflammatory arthritis, and/or seronegative 
polyarthritis.  The record reflects that the Veteran was 
afforded a VA examination in November 2005 to determine the 
etiology of such condition.  The examiner opined that the 
Veteran's seronegative polyarthritis, including of the knees, 
ankles, wrists, fingers, shoulders, elbows, and upper back, 
was not related to an undiagnosed illness and that she could 
not resolve the issue of whether the condition was due to the 
Veteran's Gulf Wars service and/or exposure to hazardous 
chemicals while in service, without resort to mere 
speculation.  

Nevertheless, the Board observes that during his March 2009 
Travel Board hearing, the Veteran contends that his condition 
is a systemic disorder that had its earliest manifestations 
while he was in service.  (Transcript (T.) at page (pg.) 13-
16).  The Veteran's service treatment records, indeed, 
reflect that throughout his service he complained of 
experiencing pain in various joints, including the right 
hand, right little finger pain, right shoulder, and lower 
leg.  He was also diagnosed with musculoskeletal aches and 
pain in February 1988.  

However, the record does not demonstrate that the November 
2005 VA examiner or any other examiner, private or VA, has 
addressed whether the Veteran's various in-service complaints 
of joint pain were, in fact, early manifestations of the 
Veteran's current rheumatoid arthritis, seronegative 
inflammatory arthritis, and/or seronegative polyarthritis.  
In light of the Veteran's contentions and the evidence of 
record, the Board finds that the claim must be remanded for 
another VA examination and opinion as to the etiology of his 
rheumatoid arthritis, seronegative inflammatory arthritis, 
and/or seronegative polyarthritis

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a disability manifested by 
joint pain, to include rheumatoid 
arthritis, seronegative inflammatory 
arthritis, and/or seronegative 
polyarthritis since discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran.

2.  The Veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his current joint pain.  If 
rheumatoid arthritis, seronegative 
inflammatory arthritis, seronegative 
polyarthritis, and/or any other 
disability manifested by joint pain is 
diagnosed, please indicate which 
particular joints are affected.  The 
examiner should also comment on whether 
any diagnosed joint condition(s) is/ are 
systemic.  The examiner should then be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current disability manifested by 
joint pain, to include rheumatoid 
arthritis, seronegative inflammatory 
arthritis, and/or seronegative 
polyarthritis, is etiologically related 
to service, including the various 
complaints of joint pain documented in 
the Veteran's service treatment records.  

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
and a copy of the Remand should be made 
available to the examiner in conjunction 
with the examination.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, issue a 
supplemental statement of the case and 
afford the Veteran the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


